DETAILED ACTION
	This Office Action is in response to the Election and Amendment filed on July 26, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B, asserted claims 21-35 and added  claims  in the reply filed on July 26, 2021 is acknowledged.  The traversal is on the ground(s) that Species B (claims 29-35), which is characterized by fig. 23, should include Species A (claims 21-28) which are characterized by fig. 1 as well as new claims 41-45, characterized by a combination of figs. 1 and 23.  This is not found persuasive because the species are separate and distinct. The applicant argues that fig. 23 includes elements of figure 1 such as the bottom portion having a second width greater than the first width. Claims 29-35 do not recite any elements pertaining to width and still differ in that the logic cell is included in the description of the device. Furthermore, new claims 41-45 create a new Species (C) in that the device combines a logic cell region as well as “the top portion of the bottom electrode has a width greater than the bottom portion of the bottom electrode. Even this species differs from Species A in that Species A recites a MTJ having a third width less than the first and second width. The claims different elements which may or may not be characterized in the , the requirement is still deemed proper and is therefore made FINAL.
Claims 21-28 and 41-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US Pub. 2016/0365505 A1).
	In re claim 29, Lu et al. (fig. 5P) a semiconductor structure comprising: an Nth metal layer (Mx) extending from a memory region (530) to a logic region (520); a bottom electrode (534) over the Nth metal layer in the memory region; a magnetic tunneling junction (MTJ) structure (546) over the bottom electrode; a top electrode (544) over the 
In re claims 30-35, Lu et al. (fig. 5P) shows all of the elements of the claims including a height of the bottom electrode, the MTJ and the top electrode is approximately equal to a height of the Nth metal via plus a portion of the Nth+1 metal layer in the logic region. A top surface of the Nth metal via is substantially coplanar with a top surface of the MTJ structure. A barrier layer interfacing the Nth metal layer in the memory region and the logic region. A low-k composite layer extends from the memory region to the logic region and the low-k composite layer is disposed directly on the barrier layer. The Nth metal via has a top surface coplanar with a portion of the bottom electrode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanaya et al. (US Pub. 2015/0069480 A1), Li et al. (US Pub. 2013/0119494 A1), Omori et al. (US Pub. 2012/0043630 A1), Suh et al. (US Pub. 2017/0069684 A1), Kim et al. (US Pub. 2015/0249206 A1), Lu et al. (US Pub. 2017/0047374 A1), and Chuang et al. (US 9,985,075 B2) also disclose elements of the claims including semiconductor structures including memory and logic regions. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815